Electronically Filed
                                                    Supreme Court
                                                    SCAP-XX-XXXXXXX
                                                    17-SEP-2021
                                                    07:57 AM
                                                    Dkt. 105 OP


          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                             ---o0o---


        STATE OF HAWAII ORGANIZATION OF POLICE OFFICERS,
    exclusive representative for Bargaining Unit 12, Police,
               Plaintiff-Appellant/Cross-Appellee,

                                vs.

                  CITY AND COUNTY OF HONOLULU,
    Defendant/Cross-Claim Defendant-Appellee/Cross-Appellee,

                                and

                   HONOLULU CIVIL BEAT, INC.,
 Intervenor-Defendant/Cross-Claimant-Appellee/Cross-Appellant.


                         SCAP-XX-XXXXXXX

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-XX-XXXXXXX; CIV. NO. 18-1-0823-05)

                       SEPTEMBER 17, 2021

   RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ., AND
     CIRCUIT JUDGE CAHILL, IN PLACE OF POLLACK, J., RECUSED

            OPINION OF THE COURT BY RECKTENWALD, C.J.

                        I.    INTRODUCTION

          The Uniform Information Practices Act (UIPA) promotes

government transparency and accountability by requiring state
agencies to make their records available for public scrutiny.

Hawai‘i Revised Statutes (HRS) § 92F-2 (2012); HRS § 92F-11(a)

(2012).   However, “[t]he policy of conducting government

business as openly as possible must be tempered by a recognition

of the right of the people to privacy, as embodied in section 6

. . . of article I of the [Hawai‘i Constitution.]”      HRS § 92F-2.

Accordingly, UIPA mandates disclosure of public records but

furnishes an exception for “[g]overnment records which, if

disclosed, would constitute a clearly unwarranted invasion of

personal privacy[.]”    HRS § 92F-13(1) (2012).

           This case requires us to apply this exception to

records about police misconduct.       We have recognized a

“compelling public interest in instances of police misconduct

given the importance of public oversight of law enforcement.”

Peer News LLC v. City & Cty. of Honolulu, 138 Hawai‘i 53, 74, 376

P.3d 1, 22 (2016).    But under UIPA, the public’s interest must

be balanced against any countervailing privacy interests.       HRS

§ 92F-14(a) (2012).    Here, plaintiff State of Hawaii

Organization of Police Officers (SHOPO) sued under UIPA to

prevent the disclosure of certain police misconduct records,

invoking the privacy exception.    Preliminarily, we hold that

there is no private cause of action to prevent, as opposed to

compel, the release of public records under UIPA.       The Circuit

Court of the First Circuit (circuit court) correctly dismissed

                                   2
SHOPO’s UIPA claims for that reason.   It erred, however, by

conflating the constitutional privacy right with the statutory

privacy interests codified in UIPA; the core protections of the

Hawai‘i Constitution remain unaltered when the legislature

chooses to extend greater protections than article I, section 6

requires.

            Nonetheless, we hold that UIPA requires the release of

the requested records.   This issue compels us to revisit two

cases in which we have previously considered the required scope

of disclosure of police misconduct records: State of Hawaiʻi

Organization of Police Officers v. Society of Professional

Journalists – University of Hawaiʻi (SHOPO v. SPJ), 83 Hawaiʻi

378, 927 P.2d 386 (1996), and Peer News.   While SHOPO v. SPJ

made clear that police officers did not enjoy a constitutional

privacy interest in their misconduct records, Peer News

acknowledged that the legislature had recognized a significant

privacy interest by statute.   Act 47, however, subsequently

rescinded that recognition.    2020 Haw. Sess. Laws Act 47, § 1 at

364.   We apply Act 47 here, and to the extent the records fall

within the categories enumerated by HRS § 92F-14(b)(4)(B)(i)-(v)

(2012) (excepting certain kinds of misconduct information from

the general privacy interest in a personnel file), SHOPO v.

SPJ’s holding applies – only a scintilla of public interest will

compel disclosure, a threshold easily surpassed here.   To the

                                  3
extent the records fall outside those categories, the balancing

test prescribed by Peer News applies.         We agree with the circuit

court that, applying the Peer News test, the public interest in

disclosure outweighs the significant privacy interest at stake.

Moreover, SHOPO’s challenges to the procedures employed by the

circuit court and the City, and to the circuit court’s

application of the balancing test, are unconvincing.            We

accordingly affirm the circuit court’s judgment mandating the

records’ release. 1

                              II.   BACKGROUND

            In September 2014, video from a restaurant’s

surveillance camera surfaced and was widely disseminated; the

video appeared to show, and was widely reported as portraying,

Honolulu Police Department (HPD) Sergeant Darren Cachola in a

physical altercation with a woman. 2       In the aftermath of the

video, Sergeant Cachola was terminated from HPD.            But after

arbitration, he was reinstated with back pay, and the

disciplinary action was reduced to a suspension.



      1     On December 16, 2020, we lifted the stay of the judgment, and the
circuit court thereafter released the records. We retained concurrent
jurisdiction to issue this opinion. See, e.g., In re AB, 145 Hawai‘i 498,
513, 454 P.3d 439, 454 (2019).

      2     The events giving rise to this litigation were widely publicized,
and many of the news articles covering the video and its aftermath are in the
record. The complaint did not name Sergeant Cachola, and SHOPO has at times
objected during this litigation to publicly naming the officer. However,
even before this court ordered the lifting of the stay of the circuit court’s
judgment, the record was replete with instances of his name.

                                      4
            On February 22, 2018, Civil Beat requested that the

City release “the arbitration decision involving Darren Cachola”

pursuant to UIPA.     According to SHOPO’s complaint, HPD notified

SHOPO that it was considering releasing the records on April 12,

2018; on April 14, 2018, SHOPO wrote to the Chief and Deputy

Chief of HPD to voice its “strenuous[] object[ion]” to the

records’ release.     HPD officials subsequently informed SHOPO

that “the public’s interest in the subject records outweighed

the privacy interest of [the] officers” and that it intended to

release the records in redacted form.

A.    Circuit Court Proceedings

      1.    SHOPO’s Complaint

            SHOPO sued the City in the circuit court. 3         The

complaint requested declaratory and injunctive relief under the

Hawaiʻi Constitution, UIPA, and the collective bargaining

agreement (CBA) between SHOPO and the City. 4         SHOPO alleged that

the release of information related to an officer’s suspension,

including the arbitration decision which ordered his

reinstatement, would violate the officer’s right to privacy.



      3     The Honorable Jeffrey P. Crabtree presided.

      4     SHOPO also filed a class grievance under the CBA and a prohibited
practice complaint with the Hawaiʻi Labor Relations Board (HLRB). The record
indicates that SHOPO obtained a temporary restraining order from the HLRB,
blocking the release of the records pending a final decision in the instant
case.


                                      5
Specifically, SHOPO’s complaint stated that both the

“informational privacy” protection enshrined in article I,

section 6 of the Hawai‘i Constitution 5 and UIPA’s statutory

protections in HRS §§ 94F-13 6 and 92F-14(b) 7 precluded the City

from releasing those records to the public.

            SHOPO also challenged the lack of “written

confirmation or explanation” about HPD’s application of the Peer

News balancing test and the basis for the City’s conclusion that

the public interest outweighed the privacy interest here.             The

City’s “failure to provide a written explanation” regarding the

balancing test “stripped SHOPO and its affected members with

their right of appeal to the [Office of Information Practices



      5     Article I, section 6 provides: “The right of the people to
privacy is recognized and shall not be infringed without the showing of a
compelling state interest. The legislature shall take affirmative steps to
implement this right.”

      6     HRS § 92F-13 provides: “[UIPA] shall not require disclosure of
. . . [g]overnment records which, if disclosed, would constitute a clearly
unwarranted invasion of personal privacy[.]”

      7      HRS § 92F-14(a) provides: “Disclosure of a government record
shall not constitute a clearly unwarranted invasion of personal privacy if
the public interest in disclosure outweighs the privacy interest of the
individual.”
             In turn, HRS § 92F-14(b) provides that “information in an
agency’s personnel file” is an “example[] of information in which the
individual has a significant privacy interest.” While “employment misconduct
that results in an employee’s suspension or discharge” is typically excluded
from that example, and therefore disclosable, at the time this litigation
commenced, misconduct by “a county police department officer” that did not
“result[] in the discharge of the officer” was exempted from the exclusion.
HRS § 92F-14(b)(4)(B) (2012). Thus, under HRS § 92F-14 as it existed when
the complaint was filed, a county police officer has a significant privacy
interest in their personnel file, even if the information therein pertains to
misconduct, unless the officer was discharged. In September 2020, the
legislature removed the “county police officer” exception from HRS § 92F-14.
2020 Haw. Sess. Laws Act 47, § 3 at 365-66.

                                      6
(OIP)] or Circuit Court,” citing HRS § 92F-42 (2012) (“The

director of the [OIP] . . . [s]hall, upon request, review and

rule on an . . . agency’s granting of access[.]”).   Further,

SHOPO stated that the CBA between SHOPO and the City was

violated by the attempt to release the records because the CBA –

which is “consistent with the right to privacy under Hawaii’s

Constitution and the UIPA” - required the City to keep

confidential all discipline and dismissal matters.

          Accordingly, SHOPO requested: (1) “a declaration that

Defendant City’s decision to release the subject confidential

and private information is a violation of the individual police

officers’ privacy rights and in violation of [UIPA]”; (2) “a

declaration that Defendant City’s failure to provide SHOPO and

its members with information on how it reached its conclusion

. . . stripped SHOPO and its affected members [of] their right

of appeal to the OIP or Circuit Court” and likewise violated

UIPA; (3) “a declaration of law that the right to privacy and

the UIPA precludes and prohibits the release of any information

regarding HPD officers who were the subject of discipline,

unless those officers have exhausted all their administrative

remedies and have been discharged due to disciplinary

infractions”; and (4) “temporary, preliminary and permanent




                                7
injunctive relief to prevent and enjoin Defendant City from

disclosing the requested information.” 8

      2.    August 13, 2018 Order

            Civil Beat was allowed to intervene and moved to

dismiss for lack of subject matter jurisdiction and failure to

state a claim upon which relief can be granted or,

alternatively, for summary judgment (Motion).           The City joined

in the Motion.     Civil Beat argued that SHOPO failed to state a

claim for a constitutional violation because “police officers do

not have a constitutional right of privacy against disclosure of

disciplinary suspension records.”         Civil Beat further contended

that UIPA furnished no private right of action to parties like

SHOPO who “seek[] to withhold records from the public,” and

therefore, the court lacked subject matter jurisdiction.             “The

UIPA is not a confidentiality law that confers rights on any

third party to conceal government information from public view,”

Civil Beat contended, but it argued that UIPA compelled the

documents’ release in any event.

            SHOPO opposed the Motion, arguing that “police

officers have a ‘significant privacy interest’ in their

disciplinary suspension records,” and those records “must be



      8     The City’s answer to the complaint largely admitted the factual
allegations, but claimed it did not violate UIPA and that SHOPO was not
entitled to information about how the City reached its conclusion.


                                      8
kept private unless the public’s interest in disclosure

outweighs the privacy interest of the individual police

officer.”    SHOPO contended it was permitted to enforce UIPA

because it had standing to do so.      It also disagreed with the

contention that UIPA is not a confidentiality law; as a result,

SHOPO argued it could bring this suit because a purpose of UIPA

is to assure open access in balance with individual privacy

rights.

            The circuit court granted the Motion “to the extent

[SHOPO]’s claim is based on a violation of the [UIPA]” and

denied the Motion in all other respects (August 13, 2018 Order).

In the August 13, 2018 Order, the court concluded that “[SHOPO]

has no private cause of action for disclosure of government

records under the UIPA.”    However, the circuit court “f[ound]

SHOPO has a cause of action and standing to assert the

constitutional privacy claim.”    It ordered the City to produce

the documents for in camera review.

     3.     September 28, 2018 Order

            SHOPO moved to “clarify, modify, or correct” the

August 13, 2018 Order (Motion to Clarify).      It argued

clarification, modification, or correction was necessary for

four reasons: (1) SHOPO “sought declaratory relief pursuant to

HRS § 632-1 [(2016)], and injunctive relief to enjoin Defendant

City from releasing the subject records” until it performs the

                                  9
balancing test, not “a private cause of action under UIPA”; (2)

because its requested relief included a declaration of the

City’s UIPA obligations, “[i]t is not clear what is left of

Plaintiff’s Complaint . . . because UIPA is the mechanism

intended to protect the right to privacy which SHOPO’s Complaint

seeks to enforce”; (3) dismissal of all UIPA claims and ordering

in camera review contradicted each other; and (4) “[i]t is

unclear if Plaintiff will be given the opportunity to conduct

discovery” and what information the court would consider.     The

City and Civil Beat opposed the motion.

          The circuit court issued an Order (September 28, 2018

Order) clarifying that it would “apply a constitutional

balancing test as discussed in Peer News.”   It saw “no

inconsistency between a constitutional balancing test and its

finding of no private cause of action under UIPA” per the

August 13, 2018 Order.   “The Hawaiʻi Constitution sets a floor

for privacy interests.   The Legislature can establish more

protections by statute (such as UIPA) if it chooses to. . . .

This court has now ruled that the legislative protections of

UIPA do not apply to Plaintiff under the circumstances of this

case.”   The circuit court stated that after in camera review, it

would decide “whether any applicable constitutional privacy

protections are outweighed by the public interest in disclosure

under the applicable facts.”

                                10
      4.    Civil Beat’s Cross-Claim

            Civil Beat moved for, and was granted, permission to

file a cross-claim against the City as a requester “aggrieved by

a denial of access to a government record” per HRS § 92F-15

(2012).    Civil Beat asserted in the motion that “it appears that

SHOPO is abandoning its constitutional privacy claims,” in which

case, the circuit court may have been compelled to dismiss the

case in its entirety.

            Civil Beat’s cross-claim against the City alleged that

the City denied their renewed UIPA request as a result of the

HLRB’s order enjoining the release of the requested records. 9

See supra note 3.     Thus, Civil Beat asked for the court to order

the City to release “all information sought” by Civil Beat in

its UIPA request – namely, the arbitration award, the closing

report, and the full investigation.         The City’s answer to the

cross-claim denied that it had violated UIPA, but admitted that

“Civil Beat has a right to access the requested records” and

that “it has been and remains the City’s intention to disclose

the requested records.”

      5.    January 3, 2019 Order

            The circuit court sua sponte reexamined and vacated

part of the September 28, 2018 Order (January 3, 2019 Order).


      9     The cross-claim alleges that Civil Beat issued another request
for the records on August 30, 2018 (while the instant litigation was well
underway), which was denied by the City on the grounds of the HLRB order.

                                     11
It recognized that while its prior rulings constituted the law

of the case, “so long as a trial court retains jurisdiction, it

‘always has the power to reexamine, modify, vacate, correct and

reverse its prior rulings and orders,’” especially when it feels

a prior ruling was “probably erroneous.”         (Quoting Chun v. Board

of Trustees of the Emp. Ret. Sys., 92 Hawaiʻi 432, 441, 992 P.2d

127, 136 (2000).)    The circuit court reasoned that the September

28, 2018 Order had conflated the question of whether SHOPO had a

statutory cause of action under UIPA with whether UIPA’s

substantive, statutory privacy protections apply.           “[T]he court

now recognizes that the UIPA cause of action issue is separate

from and does not nullify the legislature’s ability to create or

enlarge statutory privacy exceptions to the UIPA’s broad

disclosure requirements.”      It determined that

           the statutory privacy interests granted by the legislature
           under the UIPA should be applied by this court whether or
           not the City/HPD chooses to disclose the information or
           records at issue. Otherwise, an individual’s statutory
           privacy interests under the UIPA are ephemeral, and
           evaporate whenever the agency chooses to disclose, with no
           relief available from the court.

           The circuit court reasoned this approach was more

consistent “with the underlying purposes of the UIPA, which

include making the ‘government accountable to individuals in the

collection, use, and dissemination of information relating to

them.’”   (Citing HRS § 92F-2(4).)




                                    12
     6.   April 29, 2019 Order

          On April 29, 2019, the circuit court issued an order

after in camera review of the records (April 29, 2019 Order).

The April 29, 2019 Order granted summary judgment against SHOPO

and in favor of the City and Civil Beat as to the arbitration

decision and closing report.      It dismissed without prejudice all

claims regarding the investigative report, and dismissed all

other claims.   The court ruled as follows:

                 1. The Court was asked to review three documents in
          camera: the arbitration award, the closing report, which is
          143 pages, and the investigative report, which is 767
          pages.

                2. The more serious the misconduct, the more likely
          the public interest outweighs the individual privacy
          interest. Here, the alleged misconduct was extremely
          serious: the use of unauthorized, unjustified, and
          potentially criminal physical force against another person,
          completely unrelated to any official law enforcement
          duties.

                3. The proper performance of public duty is a public
          concern, and it is given great weight when balancing
          competing privacy interests. This is true whether
          addressing off-duty acts that bear upon a police officer’s
          fitness to perform duties, or whether the alleged actions
          involve official duties. Here, the alleged acts are
          essentially personal and off-duty, but clearly can bear
          upon a police officer’s fitness to perform duties.

                4. There is a significant public interest in the
          public knowing how the Honolulu Police Department (HPD)
          supervises alleged misconduct, responds to misconduct
          allegations, and investigates alleged misconduct. A large
          portion of the records reviewed in camera (which the
          City/HPD themselves decided to release) involve HPD’s
          investigation and response to the misconduct allegations.

                5. Little of the conduct described in these records
          was of a truly personal, private, or intimate nature. Much
          of the alleged conduct occurred in front of witnesses, in a
          restaurant, or in the public areas, and with third parties.

                6. For the above reasons, the Court finds that as a
          matter of law, the public interest in disclosure far
          outweighs the privacy interests of the records directed to

                                   13
            be released in this order. Put another way, consistent
            with the UIPA’s general policy in favor of disclosure, the
            City/HPD’s disclosure of these records is not clearly
            unwarranted.

                  7. Further, there is a separate and independent
            ground to release the arbitration award - the requirement
            to disclose adjudicative orders pursuant to HRS § 92F-
            12(a)(2) [(2012)].

                  8. Although the arbitration award, as the final
            adjudication award, is a mandatory disclosure under section
            92F-12(a)(2), it is still subject to privacy interests per
            section 92F-13(1).

                  9. Disclosing the redacted portions of the
            arbitration award, to include the City/HPD’s proposed
            redactions as well as any additional redactions necessary
            to protect “personal information” as defined by Hawaii
            Court Records Rules (HCRR) Rule 2.19,[ 10] is clearly
            unwarranted when weighed against the privacy interests of
            the civilians involved.

                  10. The closing report is not a criminal
            investigation file. It is a disciplinary action file. The
            Court understands the HPD and the City have voluntarily
            decided to release the closing report, with certain
            redactions. This Court is tasked with ruling on the
            privacy issues presented by the release of the proposed
            redacted closing report.

                  11. In essence, the closing report contains more
            details than the arbitration award concerning the events
            and investigation that led to the officer’s termination and
            subsequent reinstatement. In addition to the information
            redacted in the arbitration award, the closing report
            redacts the names of various witnesses, and responding
            and/or investigating officers. Although these identities
            are redacted, the person’s actions and inactions are
            disclosed. In other words, with the redacted version, the
            reader will learn in detail what happened, and will see in
            detail how the investigation was conducted, but may not
            learn exactly which witness or exactly which responding or
            investigating officer did something specific.

                  12. The Court finds that the HPD/City’s disclosure of
            the proposed redacted closing report is not clearly
            unwarranted. HPD is plainly trying to be transparent
            regarding the disciplinary investigation of the officer who
            was discharged and then reinstated, while balancing the
            privacy interests of everyone else involved. It is a fine


      10    Hawaiʻi Court Records Rule (HCCR) Rule 2.19 defines “personal
information.” HCCR Rule 9 generally prohibits the inclusion of personal
information in publicly accessible court filings.


                                      14
          line, and time-consuming, to weigh these issues page by
          page.

                13. The bottom line is the Court finds the disclosure
          and redactions are legally justified. The public’s right
          to know under the UIPA is satisfied by learning the details
          regarding the discharged/reinstated officer, as well as the
          details of what the investigation revealed and how the
          investigation was conducted. At the same time, the privacy
          of certain civilian witnesses, and certain information
          regarding the responding and investigating officers, is
          redacted. The Court does not believe the redactions
          materially detract from the voluminous information being
          disclosed by HPD/City. The public’s right to know should
          be met by seeing both the final adjudicative decision, and
          HPD’s response to the entire incident.

                14. The Court respectfully disagrees with SHOPO’s
          claim or inference that the City did not conduct any kind
          of balancing analysis and that therefore this Court is in
          essence conducting the first balancing test for these
          records. The Court sees no evidence in the record to
          support this claim. Just because the agency is not
          required to give a plaintiff a written/reasoned explanation
          for disclosure does not mean no balancing test was
          performed.

                15. For the above reasons, the Court hereby orders
          release of the redacted arbitration award, subject to
          additional redactions wherever necessary to protect
          “personal information” as defined by HCRR Rule 2.19.

                16. The Court further orders the release of the
          redacted version of the closing report[. 11]

          The court also noted that it had only received the

unredacted version of the 767-page investigative report; it

understood the City to be working on redactions, but it declined

to make those decisions itself.      It also “doubt[ed] that the

full investigative file adds much to the discussion” as it was

duplicative of the arbitration award and closing report; it

accordingly did not order the disclosure of the report (except

for 72 pages containing “HPD’s policies, procedures and rules


     11   The court also ordered further redactions to the closing report.

                                   15
applicable to the incident in question” that did not require

redaction).    Claims related to the investigative report were

dismissed without prejudice.

            SHOPO moved for, and the circuit court granted, a stay

of the judgment pending appeal. 12

B.    Proceedings on Appeal

            SHOPO and Civil Beat cross-appealed.         At issue on

appeal are the August 13, 2018 Order; the September 28, 2018

Order; the January 3, 2019 Order; and the April 29, 2019 Order.

            SHOPO’s appeal raises the following points of error.

First, it contends that the circuit court erred by failing to

address its request for declaratory relief (a declaration of

“Defendant City’s duties and responsibilities under the UIPA”

and “guidance on how an agency must apply the UIPA balancing

test”) and injunctive relief (“prohibiting Defendant City [from]

releasing the subject records until such time that it has

complied with UIPA”).

            In the alternative, SHOPO argues that the circuit

court failed to properly interpret and apply the UIPA balancing



      12    Civil Beat petitioned this court for a writ of mandamus, alleging
that the circuit court failed to apply the proper test for a stay pending
appeal. See Honolulu Civil Beat Inc. v. Crabtree, SCPW-XX-XXXXXXX, 2019 WL
4678149 (Haw. Sept. 25, 2019) (Order Denying Petition for Writ of Mandamus).
We denied the petition. After this court accepted Civil Beat’s application
for transfer, Civil Beat moved to lift the stay pursuant to Hawai‘i Rules of
Appellate Procedure (HRAP) Rule 8(a). We initially denied the motion on
January 24, 2020. As explained below, however, we later lifted the stay upon
Civil Beat’s renewed request.

                                     16
test as set forth in Peer News.    It specifically challenges the

City and the circuit court’s application of the balancing test

and the procedural integrity of the process, arguing: it was

denied due process; the circuit court should have addressed the

CBA, including the arbitrator’s decision to seal the arbitration

decision pursuant to the CBA; the circuit court erred by

conducting the balancing test de novo, as opposed to “the

‘highly factual’ standard”; the circuit court erroneously

limited its in camera review because it was too “time

consuming”; the circuit court’s “separate and independent

ground[s]” for releasing the records under HRS § 92F-12(a)(2)

was erroneous; the circuit court erroneously concluded the City

was not required to issue a written explanation justifying

disclosure; and the circuit court should have “prohibit[ed] the

disclosure of the full investigative report.”

          Civil Beat’s appeal challenges the circuit court’s

January 3, 2019 Order, which applied UIPA privacy standards

despite reaffirming that SHOPO lacked a cause of action: “The

circuit court’s recognition of an unspecified and amorphous

implied cause of action based on the mere existence of the UIPA

privacy standards directly contradicts the analysis for

judicially implying a private right of action from a statute.”

It also asks this court to review “[w]hether the constitutional



                                  17
right of privacy standards are the same as the UIPA privacy

standards.”

            This court accepted transfer of the appeals on October

24, 2019.    While the appeals were pending, Act 47 became law.

Act 47 amended, as relevant here, HRS § 92F-14 to remove the

statutory “significant privacy interest” in the employment

misconduct records of a county police officer. 13          The parties


      13    More precisely, it removed the exception for county police
officers from the exception for disciplinary records from the “personnel
file” example on the list of examples of “information in which the individual
has a significant privacy interest.” Act 47 amended HRS § 92F-14 as follows
(deleted text represented by strikethrough):

            (b) The following are examples of information in which the
            individual has a significant privacy interest:

            . . . .

                  (4) Information in an agency’s personnel file, . . .
                  except:

            . . . .

                        (B) The following information related to employment
                        misconduct that results in an employee’s suspension
                        or discharge:

                              (i) The name of the employee;
                              (ii) The nature of the employment related
                              misconduct;
                              (iii) The agency’s summary of the allegations
                              of misconduct;
                              (iv) Findings of fact and conclusions of law;
                              and
                              (v) The disciplinary action taken by the
                              agency;

                        when the following has occurred: the highest
                        nonjudicial grievance adjustment procedure timely
                        invoked by the employee or the employee’s
                        representative has concluded; a written decision
                        sustaining the suspension or discharge has been
                        issued after this procedure; and thirty calendar days
                        have elapsed following the issuance of the decision
                        or, for decisions involving county police department


                                     18
requested, and we granted, the opportunity for supplemental

briefing that addressed how Act 47 affected the instant case.

            On December 16, 2020, after supplemental briefing and

oral argument, we granted Civil Beat’s request to lift the stay

of the judgment.     We explained that “[i]t is clear to us that

UIPA mandates the disclosure of the documents at issue,” and

“[w]e accordingly s[aw] no reason for further delay in

effectuating the circuit court’s order[.]”          State of Hawai‘i

Organization of Police Officers v. City and County of Honolulu,

SCAP-XX-XXXXXXX (Haw. Dec. 16, 2020) (Order Lifting Stay Pending

Appeal).    As a result, the redacted arbitration award and

closing report were released.        We retained jurisdiction to issue

this opinion, and we now elaborate on our reasons for concluding

that the records were subject to disclosure.

                         III. STANDARD OF REVIEW

            On appeal, an order of summary judgment is reviewed under
            the same standard applied by the circuit courts. Summary
            judgment is proper where the moving party demonstrates that
            there are no genuine issues of material fact and it is
            entitled to judgment as a matter of law. In other words,
            summary judgment is appropriate if the pleadings,
            depositions, answers to interrogatories, and admissions on
            file, together with the affidavits, if any, show that there
            is no genuine issue of material fact and the moving party
            is entitled to a judgment as a matter of law.

SHOPO v. SPJ, 83 Hawaiʻi at 389, 927 P.2d at 397.

                        officers, ninety days have elapsed following the
                        issuance of the decision; [provided that subparagraph
                        (B) shall not apply to a county police department
                        officer except in a case which results in the
                        discharge of the officer;]

2020 Haw. Sess. Laws Act 47, § 3 at 365-66.

                                     19
             Whether a document is subject to disclosure under UIPA

is reviewed de novo, HRS § 92F-15(b), as are “constitutional

questions.”    Doe v. Doe, 116 Hawaiʻi 323, 326, 172 P.3d 1067,

1070 (2007).

                             IV.   DISCUSSION

            UIPA requires disclosure of public records unless an

exception applies; one of those exceptions lies where disclosure

would constitute “a clearly unwarranted invasion of personal

privacy.”    HRS § 92F-13.   In turn, HRS § 92F-14(a) provides that

“[d]isclosure of a government record shall not constitute a

clearly unwarranted invasion of personal privacy if the public

interest in disclosure outweighs the privacy interest of the

individual.”    HRS § 92F-14(b) supplies a list of examples of

information in which an individual has a “significant privacy

interest.”    One of those examples is “[i]nformation in an

agency’s personnel file.”     HRS § 92F-14(b)(4).   This interest in

one’s personnel file, however, is subject to an important

exception: particular information related to employee misconduct

resulting in suspension or discharge does not enjoy a

significant privacy interest.      HRS § 92F-14(b)(4)(B).

            Two cases interpreting these statutes are critical

here.   First, in SHOPO v. SPJ, we held that “information

regarding a police officer’s misconduct in the course of his or


                                    20
her duties as a police officer is not within the protection of

Hawaiʻi’s constitutional right to privacy.”   83 Hawaiʻi at 397,

927 P.2d at 405.   Absent a significant privacy interest rooted

in statute or the constitution, “a scintilla of public interest

in disclosure will preclude a finding of a clearly unwarranted

invasion of personal privacy.”   Id. at 383–84, 927 P.2d at 391–

92 (quoting Conf. Comm. Rep. No. 112–88, in 1988 House Journal,

at 817–18).   Said differently, under SHOPO v. SPJ, records in

which there is no significant privacy interest – which, at the

time SHOPO v. SPJ was decided, was true of police misconduct

records – must be released under UIPA if there is at least a

scintilla of public interest in disclosure.

           Second, in Peer News, we recognized that the

legislature had amended UIPA to carve out police misconduct

records from the employment misconduct records in which an

employee generally enjoys no right to privacy.    Said plainly,

the legislature “recognized a ‘significant privacy interest’ in

police officers’ disciplinary suspension records in HRS § 92F–

14(b).”   138 Hawai‘i at 61, 376 P.3d at 9.   Accordingly, Peer

News held that determining whether police misconduct records are

subject to disclosure under UIPA requires “balancing that

[significant] privacy interest against the public interest in

disclosure of the records.”   Id. at 73, 376 P.3d at 21.



                                 21
             Accordingly, the following scheme applies when UIPA’s

privacy exception is invoked:

                   The application of section 92F–14 varies considerably
             depending on whether or not the privacy interest is
             considered “significant.” [SHOPO v. SPJ, 83 Hawaiʻi] at
             383–84, 927 P.2d at 391–92. “[O]nce a significant privacy
             interest is found, the privacy interest will be balanced
             against the public interest in disclosure. If the privacy
             interest is not ‘significant,’ a scintilla of public
             interest in disclosure will preclude a finding of a clearly
             unwarranted invasion of personal privacy.” Id. (quoting
             Conf. Comm. Rep. No. 112–88, in 1988 House Journal, at 817–
             18).

Id. at 76, 376 P.3d at 24 (Pollack, J., concurring).

             This case requires us to consider how UIPA, as

interpreted by SHOPO v. SPJ and Peer News, applies to the sought

records in this case: the redacted arbitration award and closing

report. 14   It also requires us to determine whether and how Act

47 changes the analysis insofar as the legislature has now

rescinded its recognition of a “significant privacy interest” in

police misconduct records.        But first, as a threshold matter, we

must consider whether SHOPO had the right to bring this suit at

all.

A.     There Is No Private Right of Action Under UIPA for a Party
       to Sue to Prevent the Release of Records that an Agency Has
       Determined Are Subject to Disclosure

             SHOPO’s complaint challenges the City’s decision to

release documents pursuant to UIPA, seeking both declaratory and


      14    Civil Beat has not appealed the circuit court’s decision not to
order the release of the investigative report. This opinion accordingly does
not address whether UIPA requires the disclosure of that record. However, we
do address SHOPO’s contention that the circuit court should have prohibited
the disclosure of the investigative report in Part IV.J below.

                                      22
injunctive relief.      To do so, however, SHOPO must have a right

of action.    We hold that there is no private right of action

under UIPA for a party seeking to prevent the release of

documents.

            As a preliminary matter, SHOPO argues that HRS § 632-

1, which provides for declaratory relief in certain

circumstances, itself creates a right of action. 15           It does not.

An express or implied right of action must sound from some other

law before a party may rely on HRS § 632-1’s remedies.             In

Alakaʻi Na Keiki, Inc. v. Matayoshi, 127 Hawaiʻi 263, 277 P.3d

988 (2012), the plaintiff – a business that had submitted a

proposal to the State to provide health and human services –

sought a declaratory judgment that the State had violated HRS

Chapter 103F, which establishes rules for health-related

procurements by the State.       Id. at 266-67, 277 P.3d at 991-92.

Although the plaintiff sought declaratory relief, we explained,



      15    SHOPO also argues that “Civil Beat’s [right of action] argument
here fails because it ignores . . . [SHOPO’s] clear standing to assert such
claims.” That SHOPO would have standing to seek declaratory relief under Tax
Foundation of Hawaiʻi v. State, 144 Hawaiʻi 175, 439 P.3d 127 (2019), is of no
matter if it lacks a cause of action. As we explained in County of Hawaiʻi v.
Ala Loop Homeowners, 123 Hawaiʻi 391, 235 P.3d 1103 (2010):

            [O]ur cases make clear that the two inquiries [standing and
            private right of action] involve distinct policy
            considerations and distinct tests. The private right of
            action inquiry focuses on the question of whether any
            private party can sue to enforce a statute, while the
            standing inquiry focuses on whether a particular private
            party is an appropriate plaintiff.

Id. at 406 n.20, 235 P.3d at 1118 n.20 (citations omitted).

                                      23
“In order for a party to sue for enforcement under HRS § 632–1,

HRS chapter 103F must provide for an express or implied private

right of action.”     Id. at 285, 277 P.3d at 1010.         Thus, the

declaratory judgment statute provides a remedy but does not

furnish a cause of action; the substantive law the plaintiff

seeks to enforce by way of a declaratory judgment must itself do

so.

            In order to enforce UIPA, SHOPO’s cause of action must

emanate from UIPA itself, the substantive law it seeks to

enforce.    First, no express cause of action to prevent

disclosure of government records exists under UIPA.            UIPA

provides an express cause of action for a specific class of

people: those aggrieved by nondisclosure. 16         HRS § 92F-15(a)

provides: “[a] person aggrieved by a denial of access to a

government record may bring an action against the agency at any

time within two years after the agency denial to compel

disclosure.”    (Emphases added.)      Thus, UIPA provides for




      16    Under federal law, some parties may sue to prevent the release of
certain documents pursuant to the Freedom of Information Act (FOIA). CNA
Fin. Corp. v. Donovan, 830 F.2d 1132, 1133 n.1 (D.C. Cir. 1987). While FOIA
and related statutes furnish the substantive law in so-called “reverse-FOIA”
lawsuits, “§ 10(a) of the Administrative Procedure Act (APA), 5 U.S.C. § 702
(1982), supplies the cause of action.” Id. (citing Chrysler Corp. v. Brown,
441 U.S. 281, 317, 317 n.47 (1979)). Section 10(a) of the APA provides in
relevant part: “A person suffering legal wrong because of agency action, or
adversely affected or aggrieved by agency action within the meaning of a
relevant statute, is entitled to judicial review thereof.” No party has
argued that the judicial review provisions of Chapter 91, Hawaiʻi’s equivalent
to the APA, provides a cause of action, and Chapter 91 is meaningfully
different from the APA in any event.

                                      24
judicial enforcement by a requester who tried, but failed, to

acquire government documents.      SHOPO is not “a person aggrieved

by a denial of access”; SHOPO is aggrieved by the agency’s grant

of access.   Moreover, SHOPO is not seeking to “compel

disclosure” – quite the opposite.       Accordingly, SHOPO is not

entitled to invoke Chapter 92F’s judicial enforcement mechanism,

and UIPA furnishes no other express cause of action to sustain

SHOPO’s suit.

           Thus, if a right of action to prevent disclosure

exists under Chapter 92F, it must be implied.         To determine

whether a statute confers an implied private right of action,

this court has adopted the United States Supreme Court’s

analysis in Cort v. Ash, 422 U.S. 66 (1975).         See, e.g.,

Reliable Collection Agency, Ltd. v. Cole, 59 Haw. 503, 506–07,

584 P.2d 107, 109 (1978); County of Hawaiʻi v. Ala Loop

Homeowners, 123 Hawaiʻi 391, 407-08, 235 P.3d 1103, 1119-20

(2010), abrogated on other grounds by Tax Found. of Hawaiʻi v.

State, 144 Hawaiʻi 175, 439 P.3d 127 (2019); Hungate v. Law

Office of David B. Rosen, 139 Hawaiʻi 394, 406, 391 P.3d 1, 13

(2017).   Cort set forth “several factors” to determine “whether

a private remedy is implicit in a statute not expressly

providing one”:

                First, is the plaintiff ‘one of the class for whose
          especial benefit the statute was enacted[]’ . . . ?
          Second, is there any indication of legislative intent,


                                   25
            explicit or implicit, either to create such a remedy or to
            deny one? . . .   Third, is it consistent with the
            underlying purposes of the legislative scheme to imply such
            a remedy for the plaintiff?

422 U.S. at 78 (citations omitted). 17

            In the intervening years, the United States Supreme

Court has refined the inquiry to emphasize legislative intent.

See Gonzaga Univ. v. Doe, 536 U.S. 273, 283-84 (2002); Alexander

v. Sandoval, 532 U.S. 275, 286 (2001).          This court has followed

suit.   In Rees v. Carlisle, 113 Hawaiʻi 446, 153 P.3d 1131,

(2007), we explained that “we apply Cort’s first three factors

in determining whether a statute provides a private right of

action though understanding that legislative intent appears to

be the determinative factor.”        Id. at 458, 153 P.3d at 1143

(quoting Whitey’s Boat Cruises, Inc. v. Napali-Kauai Boat

Charters, Inc., 110 Hawaiʻi 302, 313 n.20, 132 P.3d 1213, 1224

n.20 (2006)).

            Based on this test, there is no implied cause of

action under UIPA for SHOPO to sue to prevent the release of

records.    Recognizing that UIPA grants county police officers a

privacy interest in their personnel files, SHOPO, via its

members, is arguably “a member of the class for whose special

benefit the statute was enacted” (albeit this contention might


      17    The fourth factor in the Cort test is inapplicable here for
obvious reasons: “And finally, is the cause of action one traditionally
relegated to state law, in an area basically the concern of the States, so
that it would be inappropriate to infer a cause of action based solely on
federal law?” 422 U.S. at 78.

                                     26
reasonably be called into doubt in light of Act 47).    Hungate,

139 Hawaiʻi at 406, 391 P.3d at 13.   But neither legislative

intent nor the underlying purposes of the legislative scheme

indicate that a party in SHOPO’s position is able to sue to

prevent the disclosure of public records.   UIPA simply provides

no right of nondisclosure.

           Legislative intent is given the greatest weight.     In

this case, there is a clear and obvious indicator of legislative

intent: UIPA already provides for particular kinds of

enforcement actions.   “A frequently stated principle of

statutory construction is that when legislation expressly

provides a particular remedy or remedies, courts should not

expand the coverage of the statute to subsume other remedies.”

Reliable Collection Agency, 59 Haw. at 510, 584 P.2d at 111

(quoting Nat’l R.R. Passenger Corp. v. Nat’l Ass’n of R.R.

Passengers, 414 U.S. 453, 458 (1974)).   The legislature chose to

provide for judicial review and was quite specific that review

is available when a party is aggrieved by an agency’s denial of

access.   HRS § 92F-15; see Whitey’s Boat Cruises, 110 Hawaiʻi at

314, 132 P.3d at 1225 (reasoning that the existence of

enumerated civil penalties weighed against implying a private

right of action); cf. Travelers Ins. Co. v. Hawaii Roofing,

Inc., 64 Haw. 380, 387, 641 P.2d 1333, 1338 (1982) (disallowing

a lawsuit where suing appeared to be an “attempt at

                                27
circumvention of statutory dictates”).     And UIPA elsewhere

penalizes wrongful disclosure, as HRS § 92F-17(a) (2012) makes

it a misdemeanor to “intentionally disclose[] or provide[] a

copy of a government record, or any confidential information

explicitly described by specific confidentiality statutes, to

any person or agency with actual knowledge that disclosure is

prohibited[.]”   See Rees, 113 Hawaiʻi at 458–59, 153 P.3d at

1143–44 (concluding that private enforcement would be

inconsistent with an ordinance when the law explicitly provided

for public enforcement); cf. Molfino v. Yuen, 134 Hawaiʻi 181,

187, 339 P.3d 679, 685 (2014) (declining to impose tort

liability under Chapter 92F because the fact that it “expressly

imposes criminal penalties for intentional violations of

confidentiality statutes” reflected countervailing legislative

intent).

           The legislative scheme also points against implying a

cause of action for SHOPO to sue to prevent disclosure because

UIPA itself creates no right of nondisclosure.     SHOPO does not

accurately characterize the law when it says that documents are

“protected from disclosure” unless the public interest outweighs

the privacy interest.   In fact, HRS § 92F-13(1) provides that

“[UIPA] shall not require disclosure of,” inter alia, “records

which, if disclosed, would constitute a clearly unwarranted

invasion of personal privacy[.]”     (Emphasis added.)   “The plain

                                28
language of a statute is ‘the fundamental starting point of

statutory interpretation[.]’”        State v. Demello, 136 Hawaiʻi 193,

195, 361 P.3d 420, 422 (2015) (citation omitted).            The statutory

language here is not prohibitive: that is, HRS § 92F-13 does

“not require disclosure” if an exemption applies, but it does

not forbid it, either.      The statute does not, for instance, say

that such records “shall not be disclosed,” language used in

other statutes. 18   Indeed, UIPA itself uses more restrictive and

unequivocal language prohibiting disclosure in other places

within the statutory scheme: under HRS § 92F-19(a) (2012), “[n]o

agency may disclose or authorize disclosure of government

records to any other agency,” unless a defined exception

applies.    And the fourth exemption in HRS § 92F-13 provides that

an agency need not release “[g]overnment records which, pursuant

to state or federal law including an order of any state or

federal court, are protected from disclosure[.]”            HRS § 92F-

13(4) (emphasis added).       This provision recognizes that, unlike

documents that are exempt from disclosure per HRS § 92F-13(1),

(2), (3), and (5), some records are affirmatively “protected

from disclosure” by state or federal law, and an agency does not


      18    See, e.g., HRS § 37-77.5(b) (2009) (attorney general’s report
about claims against the State “shall not be disclosed pursuant to sections
92F-13 and 92F-19(b)”); HRS § 334-5 (Supp. 2014) (records maintained by
health care providers “shall not be disclosed by any person”); HRS § 333F-8.7
(Supp. 2014) (records identifying a person who received services because of a
developmental disability “shall not be disclosed by any person”); HRS § 612-
13 (2016) (names of jurors “shall not be disclosed”).

                                     29
violate UIPA, which would otherwise mandate disclosure, by

abiding by a countervailing directive.   Reading the statute in

pari materia, that the legislature could have, but did not,

phrase HRS § 92F-13 to prohibit disclosure or protect from

disclosure (rather than “not require disclosure”) suggests that

the difference was purposeful, and “this court must presume that

the legislature meant what it said[.]”   Demello, 136 Hawaiʻi at

195, 361 P.3d at 422.

           Civil Beat also points out that the Fair Information

Practice law once codified in Chapter 92E, which was repealed

and replaced with UIPA in the late 1980s, used to expressly

prohibit agency disclosure of “personal record[s].”   HRS § 92E-4

(1985).   The same chapter also provided that “[a]n individual

may bring a civil [action] against an agency in a circuit court

of the State whenever an agency fails to comply with any

provision of this chapter[.]”   HRS § 92E-11(a) (1985) (emphasis

added).   That these provisions were repealed and replaced by a

statutory scheme with no analogues suggests that the legislature

acted purposefully when it passed UIPA, both by limiting the

scope of judicial review and by making the exceptions to

disclosure discretionary.

           This conclusion also comports with the OIP’s

understanding of UIPA, and OIP opinions “shall be considered as

precedent” unless “palpably erroneous” under HRS § 92F-15(b).

                                30
           When a requested record falls into one of these exceptions
           [under HRS § 92F-13], an agency is not required to disclose
           it, but an agency is not forbidden from waiving the
           exception and disclosing the record, unless exception [HRS
           § 92F-13(4)] applies and the record is protected by a
           statute or court order.

OIP Op. Ltr. No. 99-04, at 2 (Oct. 15, 1999); see also OIP Op.

Ltr. No. 05-03, at 1 (Jan. 19, 2005) (“While the UIPA confers on

an agency the discretion to withhold certain types of records

(or certain types of information contained in records), it does

not require an agency to deny access to those records.”); OIP

Op. Ltr. No. 05-18, at 3 (Dec. 9, 2005) (“[G]enerally, the UIPA

is a discretionary statute and does not require an agency to

withhold a record.”); OIP Op. Ltr. No. 06-04, at 4 (June 14,

2006) (“If disclosure ‘would constitute a clearly unwarranted

invasion of personal privacy’ of that third party, it is our

opinion that the agency may, and generally should, exercise its

discretion to withhold that personal information under section

92F-13(1).” (emphases added)); OIP Op. Ltr. No. 07-11, at 1 n.3

(Sept. 25, 2007) (“OIP notes that the UIPA is not a

‘confidentiality statute’ that requires an agency to withhold

records.   Rather, the UIPA allows an agency to withhold those

records (or information contained in those records) if an

exception to disclosure provided by statute applies.           An agency,

therefore, has the discretion to publicly disclose records that

could otherwise be withheld under the UIPA.”).



                                    31
           Peer News is not to the contrary.         In Peer News, Civil

Beat had requested information regarding instances of misconduct

from HPD and was denied.      138 Hawaiʻi at 55-57, 376 P.3d at 3-5.

The procedural posture of Peer News, then, only gave us the

opportunity to review when it is appropriate for the circuit

court to order disclosure in a UIPA lawsuit brought by an

aggrieved requestor; we did not have the occasion to consider

when, if ever, the circuit court should enjoin disclosure, nor

did we opine as to when disclosure by the agency is merely

discretionary or prohibited outright.         In other words, our

statement that “[d]isclosure of records is appropriate only when

the public interest in access to the records outweighs [an

officer’s] privacy interest,” id. at 55, 376 P.3d at 3, referred

to court-mandated disclosure.

           Accordingly, there are three classes of documents

under UIPA: (1) documents that must be disclosed, (2) documents

that may be disclosed, and (3) documents that may not be

disclosed. 19   Parties denied access to a record (as the Peer News


     19     The same is true under FOIA. FOIA’s exemption provision is also
phrased permissively: “This section does not apply to matters that are [one
of nine defined exemptions.]” 5 U.S.C. § 552(b). “Subsection (b), 5 U.S.C.
§ 552(b), which lists the exemptions, simply states that the specified
material is not subject to the disclosure obligations set out in subsection
(a). By its terms, subsection (b) demarcates the agency’s obligation to
disclose; it does not foreclose disclosure.” Chrysler Corp., 441 U.S. at
292. Accordingly, FOIA “does not afford [plaintiffs] any right to enjoin
agency disclosure.” Id. at 294. The success of reverse-FOIA cases brought
under the APA often depends on whether another law – in Chrysler Corp., for
example, the Trade Secrets Act – independently prohibits disclosure, such


                                     32
plaintiffs were) may sue using the judicial review provision,

HRS § 92F-15, and the circuit court should order disclosure if

the sought information falls under category (1).            Parties

seeking to enjoin the release of information protected by the

constitution (or another confidentiality statute if that statute

provides a cause of action) may sue to prevent disclosure for

documents under category (3), and criminal penalties likewise

provide a remedy for wrongful disclosure of category (3)

documents.    But it would be inconsistent with the legislative

scheme to allow suits to prevent disclosure of documents under

category (2) – such as those that, as SHOPO alleges here, are

exempted from disclosure under HRS § 92F-13(1) – because the

statute gives agencies discretion to disclose notwithstanding

the exception. 20

            In sum, taking the Cort factors together, SHOPO has no

right of action to sue to demand nondisclosure.           Not only does

UIPA already provide an express cause of action for particular

groups, nondisclosure is only mandatory under UIPA where another

law – for instance, a state or federal statute, the


that the disclosure is “not in accordance with law” under § 10 of the APA.
Id. at 318; Canadian Com. Corp. v. Dep’t of Air Force, 514 F.3d 37, 39 (D.C.
Cir. 2008) (“[U]nless another statute or a regulation authorizes disclosure
of the information, the Trade Secrets Act requires each agency to withhold
any information it may withhold under Exemption 4 of the FOIA.”).

      20    We do not opine on the outer bounds of an agency’s discretion to
release documents that fall under the second category, but we note that the
OIP advises agencies that they “generally should” utilize the privacy
exemption when a document qualifies. OIP Op. Ltr. No. 06-04, at 4.

                                     33
constitution, or a court order – independently requires an

agency to withhold the sought records.    There is no right of

nondisclosure under UIPA, only agency discretion to utilize the

enumerated exceptions.   Because there is no “‘right’ at issue in

order for the court to issue relief,” Rees, 113 Hawaiʻi at 458,

153 P.3d at 1143, the circuit court correctly dismissed all of

SHOPO’s UIPA claims in the August 13, 2018 Order.

B.   The Legislature’s Adoption of Heightened Privacy
     Protections Under UIPA Does Not Affect What the
     Constitution’s Privacy Provision Protects

          This brings us to Civil Beat’s second point of error:

whether the circuit court erred by conflating the constitutional

privacy standards with the UIPA privacy standards.    In its

January 3, 2019 Order, the circuit court applied UIPA’s privacy

provisions despite its prior determination, which remained

intact, that SHOPO lacked a UIPA cause of action.    But because

SHOPO lacked a UIPA cause of action, the circuit court’s review

of the documents as related to SHOPO’s complaint should have

been limited to whether disclosure would violate the Hawaiʻi

Constitution’s privacy provision.    However, Civil Beat’s cross-

claim arose directly under HRS § 92F-15, as Civil Beat is an

aggrieved requester, and so the circuit court ultimately did not

err by evaluating the records under Peer News.   That said, Civil

Beat is correct that Peer News and the constitutional privacy

inquiry are not the same.

                                34
            The constitutional right of privacy is not coextensive

with the privacy interests protected by the legislature.              The

plain language of the constitutional provision itself compels

this conclusion.     Article I, section 6 provides: “The right of

the people to privacy is recognized and shall not be infringed

without the showing of a compelling state interest.            The

legislature shall take affirmative steps to implement this

right.”    SHOPO points to the last sentence of the constitutional

privacy guarantee in support of its argument that UIPA and

constitutional privacy protections are interrelated and that the

legislature may define the scope of the right.           But requiring

the legislature to “implement” the right does not mean the

legislature is empowered to change its definition.            “To

implement” means to “carry out” or to “accomplish.”            Implement,

Merriam-Webster Dictionary, https://perma.cc/3M37-WU6M.              That

the legislature is charged with “implement[ing]” the privacy

protection, then, means that the legislature must take

“affirmative steps” to “carry out” the constitution’s

protections; this responsibility does not equate to authority to

reformulate what it is, exactly, the constitution protects. 21


      21    Contrast the right to privacy with the right to a clean and
healthful environment protected by article XI, section 9 of the Hawaiʻi
Constitution. The latter provides in relevant part: “Each person has the
right to a clean and healthful environment, as defined by laws relating to
environmental quality[.]” Haw. Const. art. XI, § 9 (emphasis added).
Because the constitution explicitly delegates to the legislature the


                                     35
           As in Peer News, SHOPO has pointed to statements made

at the constitutional convention in support of the argument that

the legislature may “broaden” what the constitution protects:

           We in the bill of rights committee could have gone through
           the process of listing all the different ways in which the
           right to privacy should be protected, but we felt that this
           was not our job as constitutional delegates, that we should
           merely state broad principles and then let the legislature
           balance all the different kinds of rights - the Freedom of
           Information Act, the right of the people to know (though
           not put in our Constitution, it still exists), the right of
           attorneys to discover information, the freedom of the
           press. The legislature should balance all of these
           different competing rights and then have something which
           would implement the right of privacy.

Peer News, 138 Hawaiʻi at 66 n.9, 376 P.3d at 14 n.9 (quoting 2

Proceedings of the Constitutional Convention of Hawaiʻi of 1978,

at 639 (1980)).

           This language is consistent with the conclusion that

the constitutional directive to “implement” the right to privacy

meant that the legislature was tasked with determining “all the

different ways in which the right to privacy should be

protected.”    Id. (emphases added).      In other words, the drafters

envisioned that the legislature would craft laws that struck the

right balance between open government and individual privacy,

protecting the latter while ensuring the former.           UIPA is one



responsibility of defining the right to a clean and healthful environment,
the framers “len[t] flexibility to the definition of the right over
time. . . . [It] can be reshaped and redefined through statute, ordinance
and administrative rule-making procedures and [is] not inflexibly fixed.” In
re Application of Maui Elec. Co., Ltd., 141 Hawai‘i 249, 261, 408 P.3d 1, 13
(2017) (citation omitted) (formatting altered). By contrast, the privacy
right is to be implemented, not defined, by the legislature. This difference
is meaningful.

                                     36
such law that “implements article I, section 6[.]”     SHOPO v.

SPJ, 83 Hawaiʻi at 396, 927 P.2d at 404; see also Painting Indus.

of Hawaiʻi Mkt. Recovery Fund v. Alm, 69 Haw. 449, 452, 746 P.2d

79, 81 (1987).   But the plain language of the constitutional

provision and the intent of the drafters do not support the

contention that the legislature, while obligated to take steps

to protect privacy, is empowered to reconstitute what the

constitutional provision itself protects.

           Indeed, any other conclusion would result in

absurdity.   As Civil Beat points out, construing UIPA to be

coextensive with the constitution results in the absurdity that,

because UIPA bears only on government personnel records, public

employees would seem to enjoy heightened constitutional

protections relative to the rest of the citizenry.     In fact,

because the statute as it existed until Act 47 carved out county

police officers specifically, the constitution would offer even

more protections to police than to other public employees.

These are not tenable results.

           Rather, the constitution “establishes a floor” upon

which the legislature is free to impose additional privacy

protections, and to extend those protections to different

groups.   Peer News, 138 Hawaiʻi at 66, 376 P.3d at 14.   We

considered the legislature’s authority to impose heightened

privacy protections in Peer News.     “[A]rticle I, section 6

                                 37
establishes a floor for protection of privacy rights, but does

not preclude the legislature from providing greater protection.”

Id.   Said differently, “the legislature is [not] powerless to

amend the statutory right to privacy to provide protections

beyond what was discussed in SHOPO v. SPJ.”          Id.   But those

legislatively-created protections are, as we noted, statutory.

We also went on to reject SHOPO’s contention that “it is the

[l]egislature’s exclusive role to ‘define’ the constitutional

privacy right.”     Id.   In short, while the content of what the

constitutional privacy provision protects remains bedrock, the

legislature is tasked with implementing those protections, and

it may also heighten them as it deems appropriate. 22         It has done

both in UIPA, first by protecting from disclosure documents

“which, if disclosed, would constitute a clearly unwarranted

invasion of personal privacy,” HRS § 92F-13(1), and (pre-Act 47)

by widening the scope of what constitutes “significant privacy




      22    SHOPO points to State v. Kam, 69 Haw. 483, 748 P.2d 372 (1988),
as an example of this court “broadening [] the right of privacy protected by
article I, section 6[.]” Kam reversed the convictions of two booksellers who
had been charged with “promoting pornography” because, “[s]ince a person has
the right to view pornographic items at home, there necessarily follows a
correlative right to purchase such materials for this personal use, or the
underlying privacy right becomes meaningless.” 69 Haw. at 495, 748 P.2d at
380. Rather than representing a “broadening” of the privacy right, the Kam
case indeed strikes to the very core of the right to privacy: “the right to
control certain highly personal and intimate affairs of his own life,”
including what one chooses to read in the sanctuary of the home. Id. at 492,
748 P.2d at 378 (quoting Stand. Comm. Rep. No. 69 in 1 Proceedings of the
Constitutional Convention of Hawai‘i of 1978, at 674-75 (1980)).

                                     38
interest” beyond what the constitution mandates, HRS § 92F-

14(b)(4).

            This leads to the question: what, exactly, does the

constitution protect?    Civil Beat is correct that Peer News did

not overrule SHOPO v. SPJ in its entirety.    Peer News concluded

that SHOPO v. SPJ was not controlling under the circumstances

because SHOPO v. SPJ’s conclusion that a government employee’s

misconduct records were not protected by the constitutional

privacy right did not bear on the issue of whether “disclosure

would violate the police officers’ privacy interests under the

UIPA, as amended by Act 242.”    138 Hawaiʻi at 65-66, 376 P.3d at

13-14.   Thus, the Peer News court was clear that it was ruling

on statutory grounds, and we have more recently cited SHOPO v.

SPJ for its constitutional principles.    See Civil Beat Law Ctr.

for the Pub. Interest, Inc. v. City and County of Honolulu, 144

Hawaiʻi 466, 480, 445 P.3d 47, 61 (2019).    Indeed, we reaffirmed

the vitality of SHOPO v. SPJ in Peer News itself, clarifying

that information not endowed by a “significant privacy interest”

per HRS § 92F-14 was subject to the “scintilla” test:

“[p]ursuant to SHOPO v. SPJ, if a police officer is discharged

rather than suspended as a result of a disciplinary action” – a

carve-out under HRS § 92F-14 but inapplicable to the sought

records in that case – “disclosure would be required upon

showing a mere ‘scintilla’ of public interest in disclosure.”

                                 39
Peer News, 138 Hawaiʻi at 68 n.11, 376 P.3d at 16 n.11 (citation

omitted).

            Thus, SHOPO v. SPJ’s constitutional holding – that

“information regarding a police officer’s misconduct in the

course of his or her duties as a police officer is not within

the protection of Hawaiʻi’s constitutional right to privacy” -

remains good law.     83 Hawaiʻi at 397, 927 P.3d at 405.         The SHOPO

v. SPJ court arrived at this conclusion by considering “the

history of article 1, section 6 . . . , our prior interpretation

of that section, and the great weight of authority from other

jurisdictions[.]”     Id.   The court noted that reports from the

1978 Constitutional Convention indicate the drafters intended to

prevent

            the possible abuses in the use of highly personal and
            intimate information in the hands of government or private
            parties but [privacy] is not intended to deter the
            government from the legitimate compilation and
            dissemination of data. More importantly, this privacy
            concept encompasses the notion that in certain highly
            personal and intimate matters, the individual should be
            afforded freedom of choice absent a compelling state
            interest.

Id. (citing Comm. Whole Rep. No. 15 in 1 Proceedings of the

Constitutional Convention of Hawaiʻi of 1978, at 1024

(1980)).

            SHOPO v. SPJ analogized “highly personal and intimate

information” to that protected by the tort of invasion of

privacy: “Sexual relations, for example, are normally entirely


                                     40
private matters, as are family quarrels, many unpleasant or

disgraceful or humiliating illnesses, most intimate personal

letters, most details of a man’s life in his home, and some of

his past history that he would rather forget.”   Id. at 398, 927

P.2d at 406 (alterations omitted) (citing Restatement (Second)

of Torts § 652D cmt. B (Am. Law Inst. 1977)).    The court agreed

with other jurisdictions that had concluded that “information

regarding charges of misconduct by police officers, in their

capacities as such, that have been sustained after investigation

and that have resulted in suspension or discharge is not ‘highly

personal and intimate information’ and, therefore, is not within

the protection of Hawaiʻi’s constitutional right to privacy.”

Id. at 399, 927 P.2d at 407.   While public employees’ personnel

records might contain “highly personal and intimate

information,” the contents of those records that related to

misconduct did not implicate the constitution.   Id. at 399-400,

927 P.2d at 407-08.

          Reading Peer News and SHOPO v. SPJ together, an agency

may (and “generally should” per OIP Op. Ltr. No. 06-04, at 4)

withhold records when the information contained therein

implicates a significant privacy interest per HRS § 92F-14 and

the public’s interest does not outweigh the privacy interest.

If a denied requester brings suit, the court must review whether

that determination was correct, applying Peer News.   But when an

                                41
agency has determined that it may or must disclose pursuant to

UIPA, any recourse is to the constitution (or, if applicable, a

different confidentiality statute).   The mere fact that the

records relate to a statutory privacy interest recognized by HRS

§ 92F-14 does not mean that the agency’s decision to disclose

violates the constitution (and indeed, as discussed in Part

IV.C.1 below, the statutory privacy interest invoked in this

case no longer exists).   Rather, as we settled in SHOPO v. SPJ,

the agency’s decision should only be reversed if the information

in the records is of a “highly personal and intimate” character.

Accordingly, the circuit court erred by applying UIPA’s

substantive standards to SHOPO’s complaint after correctly

concluding SHOPO lacked a cause of action to enforce UIPA.

C.   UIPA Compelled Disclosure of the Redacted Arbitration Award
     and Closing Report

           Although the circuit court erred by applying the Peer

News test – which is rooted solely in the statutory protections

of UIPA – to SHOPO’s complaint when SHOPO lacked a cause of

action to enforce UIPA, Civil Beat’s cross-claim squarely raised

the issue of whether UIPA mandates the disclosure of the sought

records.   On appeal, SHOPO challenges the circuit court’s

application of the Peer News balancing test.   We agree with the

circuit court and hold that UIPA requires the disclosure of the

redacted arbitration award and closing report.


                                42
      1.    Act 47 governs this case

            We first address what version of UIPA applies to this

case in light of the legislature’s passage of Act 47 while the

appeal was pending.      HRS § 92F-14(b)(4) recognizes a significant

privacy interest in a personnel file, except for employment

misconduct information resulting in suspension or discharge;

while the misconduct information exception formerly did not

apply to “county police department officers” (save those cases

resulting in an officer’s discharge), Act 47 amended the law

such that officers’ misconduct records are now treated the same

as those of any other public employee.          Civil Beat and the City

argue that there is now no longer a statutory “significant

privacy interest” in police misconduct records, a provision that

was the “linchpin” of SHOPO’s arguments throughout the

litigation. 23   SHOPO responds that Act 47 does not apply to this


      23    This issue has been framed by the parties as one of mootness.
Civil Beat argues that SHOPO “no longer has an effective remedy” because
“[i]t would be irrelevant if a court declared whether the public interest
outweighed Sgt. Cachola’s privacy interests[.]” The City agrees, urging us
to draw from federal law. In United States Department of Justice v.
Provenzano, 469 U.S. 14 (1984), for instance, the Supreme Court accepted
certiorari to resolve the discrete question of whether a certain statute was
a “withholding statute” within the meaning of FOIA; when Congress changed the
law to make unambiguously clear that the answer was “no,” the Court
determined the case was moot. Id. at 15; see also United States v. Microsoft
Corp., 138 S. Ct. 1186, 1188 (2018); United States Dep’t of Treasury v.
Galioto, 477 U.S. 556, 559-60 (1986). The City contends that, as in those
cases, “SHOPO is asking this Court to interpret and apply a provision[] of
the law no longer applicable to the records at issue,” and where a change in
law “conclusively resolves any question” of the propriety of the challenged
disclosure, the dispute is moot.
            While we agree Act 47 affects the outcome of this case, we
disagree that it moots the case. “A case is moot if it has lost its


                                     43
dispute because the request was made before Act 47 took effect,

and that applying Act 47 would constitute retroactive

application of a new law, which is generally forbidden. 24

             No one disputes that the records are not subject to

the old law simply because they were created before Act 47 was

passed. 25   The parties disagree, however, about whether the

timing of the request for the records should be dispositive.

Per SHOPO, we must apply the law in effect at the time of the

request (which, here, was pre-Act 47), and any other reading of

the law would impose impermissible retroactive effect.              Civil

Beat and the City argue the law as it exists now should govern

because the legislature intended that “going forward, the public

be able to access [these] records,” and applying a new law is

only impermissible when a right has vested.




character as a present, live controversy of the kind that must exist if
courts are to avoid advisory opinions on abstract propositions of law.”
Kahoʻohanohano v. State, 114 Hawai‘i 302, 332, 162 P.3d 696, 726 (2007). As
explained in this opinion, not all of the records fall outside the purview of
Peer News, even applying Act 47, and SHOPO raises procedural arguments that
require our attention separate and apart from Act 47. In short, the dispute
remains “live.” Id.

      24     Act 47 took effect “upon its approval” – September 15, 2020.   Act
47 § 7.

      25    This was settled in SHOPO v. SPJ. In that case, two separate
Acts threatened to affect the litigation, and regarding the first, this court
addressed whether records that were created before amendments to UIPA were
subject to the old or the new version of the law. The court held that the
relevant Act “affects only an agency’s prospective duty of disclosure” and
that duty does not change depending on when the records came into existence.
83 Hawaiʻi at 389-90, 927 P.2d at 397-98.

                                      44
          Although SHOPO is correct that retroactive application

of a new law is disfavored and must be supported by clear

legislative intent, applying Act 47 to this case would not be

applying it retroactively.    “Every statute which takes away or

impairs vested rights acquired under existing laws, or creates a

new obligation, imposes a new duty or attaches a new disability

in respect to transactions or considerations already past, must

be deemed retrospective.”    Taniguchi v. Ass’n of Apartment

Owners of King Manor, Inc., 114 Hawaiʻi 37, 47, 155 P.3d 1138,

1148 (2007) (quoting Graham Const. Supply, Inc. v. Schrader

Const., Inc., 63 Haw. 540, 545, 632 P.2d 649, 652 (1981)).     Act

47 “imposes a new duty” of disclosure onto agencies, and that

duty applies prospectively – which is why SHOPO is correct that

the City is not obligated to review all past UIPA requests and

ensure they complied with the Act.

          “However, a statute does not operate retroactively

merely because it relates to antecedent events, or because part

of the requisites of its action is drawn from time antecedent to

its passing, but is retroactive only when it is applied to

rights acquired prior to its enactment.”    Emps. Ret. Sys. of the

Territory of Hawaii v. Wah Chew Chang, 42 Haw. 532, 536 (Haw.

Terr. 1958) (citation omitted).    Although there are antecedent

events at issue here – namely the initial UIPA request – no

rights vested by virtue of the fact that the records request was

                                  45
made while the old version of the law was in effect (even under

the tenuous assumption that the records could have been withheld

pre-Act 47).    In SHOPO v. SPJ, we cited approvingly to a Texas

Supreme Court opinion that explained: “The Legislature has not,

by determining that government information formerly kept

confidential should be disclosed, impaired any vested right of a

claimant to the confidentiality of the information.” 26           Indus.

Found. of the S. v. Texas Indus. Acc. Bd., 540 S.W.2d 668, 677

(Tex. 1976); SHOPO v. SPJ, 83 Hawaiʻi at 390, 927 P.2d at 398

(citing to Indus. Found. for the principle that the “Open

Records Act does not impair any vested right”).

            Moreover, “[w]hen the intervening statute authorizes

or affects the propriety of prospective relief, application of

the new provision is not retroactive.”          Landgraf v. USI Film

Prod., 511 U.S. 244, 273 (1994).          This litigation turns on

relief that is equitable in nature: SHOPO seeks an injunction

preventing, essentially, the disclosure of the records, and

“relief by injunction operates in futuro[.]”           Id. at 274.    Civil

Beat seeks the opposite: an order mandating that the records be

disclosed.    “Disclosure . . . takes place only in the present or

the future.”    Wisniewski v. Kownacki, 851 N.E.2d 1243, 1249

(Ill. 2006).


      26    And indeed, as set forth above, there is simply no right of
nondisclosure under UIPA, and no right would therefore be impaired by
applying Act 47 to this case.

                                     46
          SHOPO v. SPJ arose under similar circumstances, and

SHOPO argues we should follow the approach of that case.           Act

242 was passed in 1995 during the pendency of the litigation.

SHOPO v. SPJ, 83 Hawaiʻi at 384, 927 P.2d at 392.         As we later

interpreted it in Peer News, Act 242 expanded the scope of HRS

§ 92F-14’s privacy interest for police officers’ misconduct

records to extend to all records except those resulting in the

officer’s discharge.    We considered whether the change mooted

the litigation insofar as it was then clear that at least some

of the sought records – those relating to officer suspensions –

would not be subject to disclosure after Act 242 took effect:

          The argument is without merit. Section 4 of Act 242
          expressly provides that “[t]his Act does not affect rights
          and duties that matured, penalties that were incurred, and
          proceedings that were begun, before its effective date.”
          1995 Haw. Sess. L. Act 242, § 4 at 643. The instant
          proceedings were begun well before the July 6, 1995
          effective date and are, therefore, not affected by Act 242.
          Accordingly, we hold that Act 242 does not moot this
          litigation.

Id. at 391, 927 P.2d at 399.

          SHOPO v. SPJ’s mootness holding is distinguishable.

Act 47 does not have a savings clause, and there is therefore no

evidence the legislature intended ongoing litigation to be

unaffected by the Act.    Courts generally apply the law in effect

at the time they render their decision.        Gov’t Emps. Ins. Co. v.

Hyman, 90 Hawaiʻi 1, 5, 975 P.2d 211, 215 (1999) (citing

Landgraf, 511 U.S. at 273, for the principle that, although in



                                   47
tension with the presumption against retroactivity, “in many

situations, a court should ‘apply the law in effect at the time

it renders its decision.’”).        Although “[t]hese judicial

principles of construction . . . do not apply if the legislature

expressly limits the temporal scope of the statute,” id., the

legislature did not do so here.

            SHOPO has pointed to HRS § 1-3 (2009) to suggest that

Act 47 does not control here.        HRS § 1-3 provides: “No law has

any retrospective operation, unless otherwise expressed or

obviously intended.”      But this should not be read as a universal

“limit[ation on] the temporal scope of the statute.”            Gov’t

Emps. Ins., 90 Hawaiʻi at 5, 975 P.2d at 215.          Rather, HRS § 1-3

codifies the common law presumption against retroactivity – of

which, as explained above, application of Act 47 does not run

afoul because it does not impair existing rights in relation to

past events. 27

            Indeed, the legislature frequently includes savings

clauses in legislation.       See, e.g., 1995 Haw. Sess. Laws Act


      27    Contrast HRS § 1-3 with a general savings statute, such as 5 Ill.
Comp. Stat. Ann. 70/4 (West 2016). Under Illinois law, the operation of that
statute elides the need to analyze whether any existing rights are impaired
by operation of a statute to the given case because the legislature has
prescribed that substantive laws shall not be applied to pending cases, while
procedural laws shall. Perry v. Dep’t of Fin. & Pro. Regul., 106 N.E.3d
1016, 1027 (Ill. 2018). In Illinois, “after determining that a change is
substantive, we need not reach the issue of whether application of the
substantive change would have a retroactive impact or operation” because the
legislature has explicitly set out the temporal applicability of substantive
amendments. Id.


                                     48
242, § 4 at 643; 2004 Haw. Sess. Laws Act 44, § 29 at 227.    This

suggests a savings clause operates differently from the

retroactivity prohibition in HRS § 1-3, or else the former would

always be redundant.   And Civil Beat correctly points out that

the legislature included a savings clause in an earlier draft of

Act 47, but ultimately removed it.   HB 285, H.D. 1, S.D.2,

Proposed C.D.1 § 10, 30th Leg., Reg. Sess. (2020), available at

https://perma.cc/HF5K-ZFCR.   Thus, the presumption that the law

as it currently exists applies, unless doing so would give a law

impermissible “retroactive operation” under HRS § 1-3 – that is,

it would impair existing vested rights – or the legislature has

spoken otherwise by, say, including a savings clause.

          For the reasons above, the application of Act 47 would

not impair existing vested rights, nor has the legislature

indicated that Act 47 should not apply to pending cases.

Accordingly, Act 47 applies to this case.

     2.   To the extent the sought documents are not of the kind
          enumerated in HRS § 92F-14(b)(4)(B)(i)-(iv), those
          portions of the records remain subject to Peer News

          That Act 47 applies does not end our analysis.    SHOPO

rightly points out that the amendment to HRS § 92F-14 removed

the county police officer carve-out but did not alter the

general privacy interest in an employee’s personnel file.     That

generally-applicable privacy interest is excepted for only five

categories of information “related to employee misconduct”: “(i)

                                49
The name of the employee; (ii) The nature of the employment

related misconduct; (iii) The agency’s summary of the

allegations of misconduct; (iv) Findings of fact and conclusions

of law; and (v) The disciplinary action taken by the agency[.]”

HRS § 92F-14(b)(4)(B)(i)-(v).        To the extent information

contained in the records does not fall within one of the above

five categories, it remains part of the general “personnel file”

in which an employee retains a significant privacy interest and,

in turn, would be subject to the privacy/public interest

balancing test expounded in Peer News.

            We must therefore determine whether and which parts of

the sought records fall within, and outside of, those five

categories.    The arbitration award presents a straightforward

question – that record is composed almost entirely of findings

of fact and conclusions of law. 28        HRS § 92F-14(b)(4)(B)(iv).

Act 47 has therefore altered the law to remove the arbitration

award from the ambit of HRS § 92F-14’s “significant privacy

interest[s],” and the lower standard set out in SHOPO v. SPJ,

not the more stringent balancing test from Peer News, applies.




      28    There is some prefatory language before the findings of fact and
conclusions of law describing the arbitration procedure – for instance, the
witnesses called and the names of the attorneys. Disclosure of this
information does not pose privacy concerns. Additionally, the arbitration
was redacted to remove, inter alia, the names of some witnesses and other
private information.


                                     50
          But whether or not some or all of the closing report

falls outside the enumerated categories of HRS § 92F-14(b)(4)(B)

presents a closer question.    The closing report certainly

contains information about the nature of the misconduct and

HPD’s summary of the allegations of misconduct per HRS §§ 92F-

14(b)(4)(B)(ii)-(iii).    However, the closing report arguably

goes beyond those statutory categories insofar as it provides a

considerable amount of detail, including extensive interviews

with those involved.    But we need not and do not engage in the

kind of fine-tuned statutory interpretation of HRS § 92F-

14(b)(4)(B) that categorizing the closing report demands.

Rather, we assume, without deciding, that the closing report in

its entirety falls outside the scope of the enumerated

categories in HRS § 92F-14(b)(4)(B) and, in turn, remains

subject to Peer News.    This is because, as Part IV.C.3 sets

forth, the records are subject to disclosure even under Peer

News.

     3.   Under SHOPO v. SPJ, more than a scintilla of public
          interest weighs toward disclosure of the arbitration
          award

          The arbitration award must be disclosed.    Under SHOPO

v. SPJ, even a scintilla of public interest warrants disclosure

of public records when there is no significant privacy interest

on the other side of the ledger, which is true of findings of

facts and conclusions of law related to police misconduct

                                 51
resulting in suspension or discharge.    83 Hawaiʻi at 383–84, 927

P.2d at 391–92; see also Peer News, 138 Hawaiʻi at 69 n.11, 376

P.3d at 17 n.11.   Black’s Law Dictionary defines “scintilla” as

a mere “spark or trace.”   Scintilla, Black’s Law Dictionary

(11th ed. 2019).   The “scintilla” test is therefore a low hurdle

that the arbitration award clears easily.    The contents of that

document reveal why Sergeant Cachola – who was terminated after

a widely-circulated video portrayed him apparently assaulting a

woman – was reinstated to the force.    The public’s interest in

understanding “the proper performance of public duty” and “how

the police department supervises its employees and responds to

allegations of misconduct” far surpasses the required scintilla.

Peer News, 138 Hawaiʻi at 73-74, 376 P.3d at 21-22.

     4.   The Peer News balancing test weighs toward disclosing
          the redacted closing report

          We assume without deciding that the redacted closing

report remains subject to Peer News for the reasons stated above

in Part IV.C.2.    Applying the balancing test prescribed by that

case, we hold that the records must be disclosed.

          Peer News evaluated the privacy exception codified in

HRS §§ 92F-13 and 92F-14 and concluded that “for a ‘significant

privacy interest,’” like that conferred to police officers in

their disciplinary records, “to constitute a ‘clearly

unwarranted invasion of personal privacy,’ the privacy interest


                                 52
at stake must be balanced against the public interest in

disclosure of the information.”    138 Hawaiʻi at 68, 376 P.3d at

16.   In other words, in order for records regarding police

misconduct to be exempt from disclosure under UIPA, the public

interest cannot outweigh the officer’s privacy interest.     If it

does, disclosure would not be a “clearly unwarranted invasion of

privacy,” and an agency would be required to release those non-

exempt records.

           While we did not prescribe the particulars of the

balancing test in Peer News, we provided some guiding

principles.    We recognized in Peer News that while a police

officer has a significant privacy interest in their misconduct

records by statute, the public has an interest – often a

“compelling” one – in public accountability for the police.     Id.

at 74, 376 P.3d at 22.    We opined that based on legislative

history, “[t]he more egregious the misconduct, the more likely

the public interest would outweigh the individual privacy

interest.”    Id. at 71, 376 P.3d at 19.   We also emphasized that

records that furnish information to “gauge the police

department’s responsiveness to specific instances of misconduct

and assess whether the agency is accountable to itself

internally” would be of public interest.     Id. at 74, 376 P.3d at

22 (brackets omitted) (quoting Rutland Herald v. City of

Rutland, 84 A.3d 821, 825 (Vt. 2013)).     The public’s interest

                                  53
extends to those investigating misconduct and those accused of

misconduct: “the public should be [as]sured that both the

activity of public employees suspected of wrongdoing and the

conduct of those public employees who investigate the suspects

is open to public scrutiny.”        Id. (citation and brackets

omitted).    And we noted:

            Police officers are entrusted with the right to use force -
            even deadly force in some circumstances - and this right
            can be subject to abuse. Public oversight minimizes the
            possibility of abuse by ensuring that police departments
            and officers are held accountable for their actions. The
            press’s access to records such as those at issue here is
            one of the primary channels through which such public
            oversight can operate.

Id.

            The circuit court correctly applied the Peer News

balancing test when it concluded that UIPA mandates the City to

disclose the redacted closing report.         The sought records are of

significant public interest both for their value in shedding

light on HPD’s responsiveness to misconduct and to show why

Sergeant Cachola was found fit for public duty.           While Sergeant

Cachola had a significant privacy interest in his disciplinary

records, the circuit court correctly concluded that, as a matter

of law, that interest is outweighed by the public’s interest.

            On the public interest side of the ledger, “there is a

significant public interest in knowing how the police department

supervises its employees and responds to allegations of

misconduct.”    Id. at 73–74, 376 P.3d at 21–22.         The redacted

                                     54
closing report provides such information.     First, the closing

report, especially viewed in tandem with the arbitration award,

provides details worthy of public review about the information

giving rise to the initial termination decision and the reasons

for reinstatement.   Second, the closing report contains

information about how officers immediately responding to the 911

call investigated the incident.    The public’s interest in

understanding HPD’s response to misconduct extends from the

immediate response to the final disposition.     In short, the

closing report is valuable to the public because its contents

help “gauge the police department’s responsiveness to specific

instances of misconduct and assess whether the agency is

accountable to itself internally.”     Id. at 74, 376 P.3d at 22

(brackets and citations omitted).

          The public also has an interest in understanding why

Sergeant Cachola was ordered back on the force.     “[T]he

appropriate concern of the public as to the proper performance

of public duty is to be given great weight.”     Id. at 73, 376

P.3d at 21 (quoting Cowles Publ’g Co. v. State Patrol, 748 P.2d

597, 605 (Wash. 1988)).   The closing report reveals the facts

giving rise to his termination and subsequent reinstatement.

The allegations against Sergeant Cachola – domestic violence –

were serious and have been in the public eye for years.      The

public’s ability to understand the conclusion that termination

                                  55
was unwarranted is key to establishing public confidence that

Sergeant Cachola was deemed fit for the force.

            On the other hand, we assume without deciding that

Sergeant Cachola has a “significant privacy interest” in his

misconduct records pursuant to HRS § 92F-14.    But the public

interest here is indeed overwhelming, and the underlying events

giving rise to the misconduct allegations took place almost

entirely in public.    And though the acts occurred while he was

off-duty, if “the off duty acts of a police officer bear upon

his or her fitness to perform public duty or if the activities

reported in the records involve the performance of a public

duty,” the public has an interest in disclosure.    Id. (citation

omitted).

            Throughout the litigation, SHOPO has encouraged

adopting the framework expounded by the concurrence in Peer

News, but SHOPO has failed to articulate why the factors in the

concurrence would point against disclosure.    Nor do we agree

with any suggestion that the balancing test constitutes a

checklist.    The concurrence identified the following factors

based on an OIP opinion letter: officer rank, “degree of

wrongdoing and strength of evidence,” other available means to

acquire the information, “whether the information sought sheds

light on a government activity,” and “whether the information

sought is related to job function[.]”    Id. at 81–82, 376 P.3d at

                                 56
29–30 (Pollack, J., concurring) (citing OIP Op. Ltr. No. 10-03

(Oct. 5, 2010)).      While many of the factors cited by the Peer

News concurrence might be useful or relevant depending on the

circumstances of the individual case, they are neither necessary

nor dispositive. 29    The OIP opinion upon which the concurrence

relied was clear that these factors are “nonexclusive.”             OIP Op.

Ltr. No. 10-03.     Accordingly, the circuit court need not apply

each in turn to come to the correct legal conclusion.             And that

the circuit court in this case did not address factors

identified by a concurring opinion, to which it was not bound,

is not grounds for reversal of a correct judgment. 30


      29    While these factors may sometimes aid an agency or court in
evaluating whether UIPA requires disclosure, we offer three observations:
First, when it comes to police misconduct, the rank of the officer is
relevant insofar as a higher rank would weigh more heavily toward the public
interest. But the opposite is not true; that is, the public’s interest in
misconduct by a lower-ranked officer is not diminished simply because of
their rank. Police officers of all ranks “are entrusted with the right to
use force - even deadly force in some circumstances - and this right can be
subject to abuse.” Peer News, 138 Hawai‘i at 74, 376 P.3d at 22. Misconduct
by the rank-and-file is not necessarily shielded from disclosure under UIPA.
            Second, for the same reason, “whether the information sheds light
on government activity” should not preclude disclosure under UIPA simply
because the sought document does not relate to a department’s oversight of
misconduct. Given the unique role police play in the community and the other
reasons stated in Peer News, the public has an interest understanding why a
particular officer is on the force. That a sought record can shed light on
public oversight can heighten public interest, but that a record bears only
on an individual officer should not necessarily diminish it.
            Third, any consideration of alternative means of acquiring the
sought information should take into consideration the quality and difficulty
of obtaining these alternatives. If all non-private information is already
in the public domain, then this factor would counsel against disclosure. But
a requester should not be forced to settle for a poor or incomplete
substitute, nor should it be required to incur significant delay or financial
loss in seeking alternatives.

      30    But applying the relevant factors here de novo, we note that
Cachola is a sergeant; he was accused of very serious wrongdoing; there are


                                     57
            In sum, the circuit court correctly concluded that the

report must be disclosed because of the seriousness and public

nature of the misconduct, and the public’s interest in

evaluating “[t]he proper performance of public duty” and

understanding how HPD “supervises its employees and responds to

allegations of misconduct.”       Peer News, 138 Hawai‘i at 73-74, 376

P.3d at 21-22 (citation omitted).         UIPA requires the disclosure

of the redacted closing report. 31

D.    SHOPO Is Entitled Neither to Declaratory nor to Injunctive
      Relief, and the City Was Not Required to Supply a Written
      Explanation for Disclosure

            We next turn to the other arguments raised by SHOPO’s

appeal.   First, SHOPO argues that the circuit court did not

address its request for declaratory and injunctive relief, which

it sought to “explain[] what Defendant City’s duties and

responsibilities are under the UIPA following a public request

for police suspension records, and to order Defendant City to




no readily available alternative means to acquire the information; for the
reasons above, the information sheds light on police oversight and response
to misconduct; and while Sergeant Cachola was off-duty, the information bears
on his suitability to be a police officer. Contrary to SHOPO’s arguments,
these factors weigh toward, not against, disclosure.
      31    While the closing report as a whole is subject to disclosure, we
ordered several additional redactions to protect personal, private
information of little interest to the public. Information like where those
involved in the incident – particularly nongovernmental witnesses – lived or
stayed and personal medical information fall in the ambit of “highly personal
and intimate information” protected by the Hawai‘i Constitution. SHOPO v.
SPJ, 83 Hawai‘i at 398, 927 P.2d at 406. If that information is unrelated to
the public’s interest in disclosure – as is the case here – it must be
redacted.

                                     58
comply with those duties and responsibilities before releasing

confidential information for public dissemination.”

          In fact, in addition to summarily dismissing all

remaining claims in the April 29, 2019 Order, the circuit court

did issue a conclusion of law regarding this requested relief:

               14. The Court respectfully disagrees with SHOPO’s
         claim or inference that the City did not conduct any kind
         of balancing analysis and that therefore this Court is in
         essence conducting the first balancing test for these
         records. The Court sees no evidence in the record to
         support this claim. Just because the agency is not
         required to give a plaintiff a written/reasoned explanation
         for disclosure does not mean no balancing test was
         performed.

          Nonetheless, SHOPO argues declaratory and injunctive

relief is warranted because “[the] City cannot be allowed to

circumvent its responsibilities and violate the undisputed

privacy rights of its employee.”       Otherwise, “a flood of costly

litigation wherein the courts, not the responsible agencies,

will be forced to conduct the ‘highly factual’ initial balancing

test to determine whether the release of private information is

appropriate” will ensue.    It urges this court to hold that under

UIPA, the agency must conduct the initial balancing inquiry, and

“[i]f the public’s interest in disclosure does not outweigh the

privacy interests of the individual police officers, such

disclosure . . . must be denied.”      Here, SHOPO argues, it was

error for the court, not the City, to itself conduct this

balancing test.



                                  59
           The circuit court correctly dismissed the declaratory

and injunctive relief claims because these claims for relief

emanate from UIPA.   For the same reasons explained in Part IV.A,

SHOPO lacks a cause of action to enforce UIPA here.

           Even if that were not the case, dismissal of the

declaratory and injunctive relief claims would still be correct

because there is no basis in the statutory scheme to order the

relief for which SHOPO is asking.    The circuit court rightly

concluded as a matter of law that “the agency is not required to

give a plaintiff a written/reasoned explanation for disclosure.”

And SHOPO’s argument that the City has failed to comply with

UIPA is premised on an incorrect construction of the statute.

As set forth above, UIPA does not forbid disclosure, so an

agency’s “duties” under UIPA do not include performing a

balancing test to determine whether it must withhold the

records.   The opposite is true; the City was required to

determine whether the public interest outweighs the private

interest such that UIPA mandated that it release the records.

The circuit court rightly declined to impose a procedural burden

– written opinions by an agency to all affected parties upon

compliance with its UIPA duties – that nowhere exists in Chapter

92F.

           SHOPO also claims it was denied the right to appeal to

the OIP.   This contention is also meritless as SHOPO never had a

                                60
right to appeal to the OIP. 32       The OIP has jurisdiction pursuant

to HRS § 92F-42(1) to review an agency’s granting of access, and

we see no reason why SHOPO could not have requested such review

here.      But an agency appeal to the OIP may only be brought under

HRS § 92F-15.5 (2012), which, like HRS § 92F-15, allows for

agency appeals to those who have been denied access. 33            This

scheme is consistent with the analysis above: since UIPA

exemptions do not require nondisclosure, SHOPO had no right to

seek relief from the OIP based on a grant of access.




      32    For the same reason, the OIP’s regulations in the Hawai‘i
Administrative Rules (HAR) § 2-73-15, which SHOPO argues “could have” been
referred to by the circuit court in applying the Peer News test, are
irrelevant. For one, SHOPO was not entitled to appeal to the OIP; for
another, that regulation sets forth the procedures for an OIP appeal, not the
substantive standard the agency applies.

      33    HRS § 92F-15.5, “Alternative method to appeal a denial of
access,” provides:

             (a) When an agency denies a person access to a government
             record, the person may appeal the denial to the office of
             information practices in accordance with rules adopted
             pursuant to section 92F-42(12). A decision to appeal to
             the office of information practices for review of the
             agency denial shall not prejudice the person’s right to
             appeal to the circuit court after a decision is made by the
             office of information practices.

             (b) If the decision is to disclose, the office of
             information practices shall notify the person and the
             agency, and the agency shall make the record available. If
             the denial of access is upheld, in whole or in part, the
             office of information practices shall, in writing, notify
             the person of the decision, the reasons for the decision,
             and the right to bring a judicial action under section 92F-
             15(a).


                                      61
E.   SHOPO Was Not Denied Due Process

           SHOPO’s claim that it was denied due process is also

meritless.   SHOPO argues that it was denied “an opportunity to

conduct discovery, to review the materials submitted to the

Court including the City’s redactions to the subject records,

and an opportunity to provide additional materials and

information for the Circuit Court’s consideration.”   It contends

these actions constitute a violation of their due process right

to notice and an opportunity to be heard in a meaningful time

and in a meaningful manner.

           SHOPO’s right to due process was not violated, even

assuming the circuit court’s actions implicate procedural due

process.   “Due process is not a fixed concept requiring a

specific procedural course in every situation.”   Bank of Hawaii

v. Kunimoto, 91 Hawaiʻi 372, 388, 984 P.2d 1198, 1214 (1999)

(citing Sandy Beach Def. Fund v. City Council of the City and

Cnty. of Honolulu, 70 Haw. 361, 378, 773 P.2d 250, 261 (1989))

Rather, “due process is flexible and calls for such procedural

protections as a particular situation demands.”   Id. (citing

Sandy Beach Def. Fund, 70 Haw. at 378, 773 P.2d at 261).     In

civil cases, the Hawai‘i Rules of Civil Procedure (HRCP) set

forth procedures for discovery and summary judgment; pursuant to

HRCP Rule 56(f), the circuit court may deny a motion for summary

judgment if the opposing party establishes that additional

                                62
discovery is necessary.   In U.S. Bank National Association v.

Castro, 131 Hawaiʻi 28, 313 P.3d 717 (2013), the defendants

argued that the circuit court erred by not granting them

additional time for discovery prior to ruling on a motion for

summary judgment.   Id. at 39, 313 P.3d at 728.   The defendant’s

memorandum in opposition to the motion for summary judgment

mentioned a desire for additional time for discovery related to

the “underlying transaction”; specifically, the defendants hoped

to find an expert on “problems inherent in the securitization,

sale and transfer of notes and mortgages, such as predatory

lending practices[.]”   Id. (quotation marks omitted).   However,

this court noted that the motion for summary judgment was based

on an absence of a genuine issue of material fact as to U.S.

Bank’s entitlement to a judgment for possession and writ of

possession, and that the defendants had not explained how

discovery related to issues with mortgage lending as a whole

would help them to establish a genuine issue of material fact

related to the motion for summary judgment.   Id. at 39-40, 313

P.3d at 728-29.

          This case resembles U.S. Bank.   SHOPO stated its

desire for an opportunity to review the unredacted version of

the records submitted to the court and requested the opportunity

to submit additional information for the court’s review in an

opposition brief, but it has not explained how being allowed to

                                63
do either of these things would enable it to demonstrate that

there is a genuine issue of material fact about whether the

documents should be disclosed. 34      In short, SHOPO has not

sufficiently explained why additional process was due here.

SHOPO – which is not the custodian of these documents - has no

more entitlement to review the in camera records than Civil Beat

did.     It would eviscerate the purpose of in camera review to

allow an opposing party to see the in camera record in order to

frame its argument.      Ultimately, the only evidence required for

the circuit court to conclude that UIPA mandated disclosure as a

matter of law was the documents themselves, and it does not

appear that the circuit court precluded SHOPO from submitting

additional materials in any event.         Thus, the circuit court did

not violate SHOPO’s due process rights by not providing SHOPO

with the opportunity to conduct discovery, review the records,

or submit additional materials.

F.     The CBA Is Irrelevant

             SHOPO contends that the circuit court erred by not

considering the fact that “the requested information was

confidential under Article 13 of the CBA between SHOPO and [the]

City.”     This court settled in SHOPO v. SPJ that an agency may



      34    To the extent the briefs address why SHOPO needed discovery, it
argues that it needed information on how the City conducted the balancing
test because of the lack of written explanation. But for the reasons
explained above, SHOPO’s claim regarding this issue was properly dismissed.

                                     64
not collectively bargain away its duties under UIPA – compliance

with the statute is “non-negotiable.”         83 Hawaiʻi at 404–05, 927

P.2d at 412–13.     Nothing in Peer News altered this holding.           An

agency must comply with UIPA, and if the CBA would prevent that,

it is unenforceable. 35    Id.   Here, UIPA mandates disclosure, and

the CBA is therefore irrelevant.

            SHOPO argues that the CBA was relevant insofar as it

could have been considered under the Peer News balancing test;

if the information could be ascertained in a way that does not

run afoul of the CBA, SHOPO relies on Justice Pollack’s

concurrence to argue that the “[a]vailability of other means to

obtain the information” would weigh against disclosure.             Peer

News, 138 Hawaiʻi at 81, 376 P.3d at 29 (Pollack, J.,

concurring).    Specifically, SHOPO argues that the disclosures

required by HRS § 52D-3.5 (Supp. 2020), a provision that

requires each county police chief to submit annual reports to

the legislature describing misconduct incidents that resulted in

the suspension or discharge of a police officer, would suffice

to meet Civil Beat’s request without violating the CBA. 36


      35    On the other hand, when it is in the agency’s discretion whether
to disclose records to the public – i.e., records for which an exemption
applies, but the agency is not forbidden from disclosing (what we described
in Part IV.A as category (2) documents) – complying with a CBA’s
confidentiality requirement would not violate UIPA. However, this case does
not present such a scenario.

      36    Act 47 also amended HRS § 52D-3.5 to add the identity of the
disciplined officer to the yearly reports. 2020 Haw. Sess. Laws Act 47, § 2
at 365.

                                     65
          As explained above, under Peer News, alternative means

of acquiring the sought information may sometimes be relevant to

the balancing test, but a requester must not be forced to settle

for a poor substitute or required to undertake a more burdensome

process to ascertain the information if UIPA would otherwise

mandate its disclosure.   Either of these consequences would be

anathema to the transparency purpose of UIPA.

          The legislative disclosures pursuant to HRS § 52D-3.5

are indeed a poor substitute for the arbitration award and

closing report.   HRS § 52D-3.5 does not require detailed

information about the misconduct incident – just a summary of

“the facts and the nature of the misconduct,” HRS § 52D-

3.5(b)(1) – and the yearly disclosures reveal nothing about the

justification for a particular disciplinary action or the

investigative process, which ultimately form the core of the

public interest in UIPA disclosure of police misconduct records.

Peer News, 138 Hawaiʻi at 73-74, 376 P.3d at 21-22.

G.   The De Novo Standard of Review Is Consistent with a “Highly
     Factual” Balancing Test

          SHOPO claims that “[t]he [circuit c]ourt’s UIPA

balancing test appears to have been conducted ‘as a matter of

law’ and not based on the ‘highly factual’ standard required by

the Hawaii Supreme Court.”   It relies on the fact that in Peer

News, we declined to ourselves apply the balancing test “given


                                66
the limited factual record,”   138 Hawaiʻi at 55, 376 P.3d at 3,

as well as Justice Pollack’s concurrence, which described the

analysis set forth in OIP opinions as “highly factual[.]”   Id.

at 78, 376 P.3d at 26 (Pollack, J., concurring).

          The circuit court did not err by determining that the

records must be disclosed “as a matter of law,” nor is this in

tension with a “highly factual” balancing test.    HRS § 92F-15(b)

instructs that “[i]n an action to compel disclosure” – which

Civil Beat’s counterclaim is – “the circuit court shall hear the

matter de novo[.]”   The balancing test prescribed by Peer News

requires careful consideration of the facts, to be sure, and the

circuit court did so here in the course of in camera review,

precisely as Peer News instructed.   138 Hawaiʻi at 73, 376 P.3d

at 21 (“As contemplated by HRS § 92F–15, the court should

conduct an in camera review of the records and determine on a

case-by-case basis whether disclosure is warranted.” (footnote

omitted)).   The facts required to make that determination are,

ultimately, the contents of the records.   The outcome of the

test based on in camera review – the determination of whether

disclosure is required – is a question of law.

H.   The Circuit Court’s Acknowledgment that the Process Is
     “Time-Consuming” Did Not Reflect a Lack of Careful Review

          SHOPO faults the circuit court for noting that the

process of reviewing the records in camera was “time-consuming.”


                                67
In context, the circuit court’s “time-consuming” comment was

merely an acknowledgement of the difficulty in sifting through

records to weigh the public interest against the privacy

interest. 37    Noting this challenge is a far cry from “refusing to

conduct a thorough and complete UIPA balancing test,” as SHOPO

alleges.    The circuit court’s order reflects thoughtful

consideration of the interests on either side of the Peer News

balancing test, and as explained above, the court came to the

correct conclusion.      The records are subject to disclosure.

I.   The Circuit Court Did Not Err by Concluding that HRS
     § 92F-12(a)(2) Requires Disclosure of the Arbitration Award

            The circuit court determined that “there is a separate

and independent ground to release the arbitration award – the

requirement to disclose adjudicative orders pursuant to HRS

§ 92F-12(a)(2).”      That statute requires disclosure of “[f]inal

opinions, including concurring and dissenting opinions, as well

as orders made in the adjudication of cases[.]”           HRS § 92F-

12(a)(2).      SHOPO does not challenge whether the arbitration

award falls into that category; rather, it argues that a


     37     The full paragraph from the April 29, 2019 order reads:

                  The Court finds that the HPD/City’s disclosure of the
            proposed redacted closing report is not clearly
            unwarranted. HPD is plainly trying to be transparent
            regarding the disciplinary investigation of the officer who
            was discharged and then reinstated, while balancing the
            privacy interests of everyone else involved. It is a fine
            line, and time-consuming, to weigh these issues page by
            page.


                                     68
disclosure under HRS § 92F-12(a)(2) is not exempt from the

exceptions of HRS § 92F-13, and the “[c]ircuit [c]ourt was wrong

to conclude that it [was].”

           SHOPO is mistaken; the circuit court did not conclude

that the arbitration award was exempt from HRS § 92F-13.      The

circuit court’s order stated: “Although the arbitration award,

as a final adjudication award, is a mandatory disclosure under

section 92F-12(a)(2), it is still subject to the privacy

interests per section 92F-13(1).”     (Emphasis added.)

J.   This Record Provides No Basis to Prohibit Disclosure of the
     Investigative Report

           SHOPO is correct that the circuit court’s order does

not prohibit the City from releasing the full investigative

report.   The order also does not require it, and Civil Beat has

not appealed that component of the court’s decision.      SHOPO’s

request that we remand for the circuit court to enjoin the

report’s disclosure is meritless because SHOPO does not have a

cause of action to compel an agency to withhold a record under

UIPA for the reasons explained in Part IV.A.     Nor does SHOPO

contend on appeal that the investigative report violates the

constitutional privacy right.    HRAP Rule 28 (“Points not argued

may be deemed waived.”).    There is therefore no basis on this

record to order the circuit court to enjoin the disclosure of

the investigative report.


                                 69
                          V.   CONCLUSION

          For the foregoing reasons, the circuit court erred by

applying UIPA standards to SHOPO’s complaint when SHOPO lacked a

cause of action to sue under UIPA, but it nonetheless correctly

resolved Civil Beat’s counterclaim by application of the Peer

News test and correctly concluded that UIPA mandated the

disclosure of the redacted arbitration award and closing report.

We accordingly (1) affirm the August 13, 2018 Order; (2) affirm

the September 28, 2018 Order, except that to the extent that it

conflates the constitutional and statutory balancing tests, that

order is vacated; (3) vacate the January 3, Order; and (4)

affirm the April 29, 2019 Order.     The circuit court’s May 24,

2019 final judgment is affirmed.

Keani Alapa (Vladimir                 /s/ Mark E. Recktenwald
Devens with him on the
briefs) for appellant                 /s/ Paula A. Nakayama

Robert Brian Black                    /s/ Sabrina S. McKenna
(Lisa Emily Engebretsen
with him on the briefs)               /s/ Michael D. Wilson
for cross-appellant
                                      /s/ Peter T. Cahill
Duane W. H. Pang
(Paul S. Aoki and Molly A.
Stebbins with him on the
briefs) for appellee




                                70